 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   IOW, LLC, an Arizona limited liability            No. CV18-1649-PHX-DGC
     company; and When Enterprises Corp., a
10   Delaware corporation,                             ORDER
11                Plaintiffs/Counterdefendants,
12   v.
13   Michael Breus and Lauren Breus, husband
     and wife,
14
                  Defendants/Counterclaimants.
15
16
17         Defendants move for reconsideration of the Court’s order denying summary
18   judgment on Plaintiffs’ claims for trademark infringement and unfair competition
19   (Counts Five and Six). Doc. 101; see Doc. 94. Plaintiffs have filed a response. Doc. 106.
20         A motion for reconsideration may be granted upon “a showing of manifest error or
21   a showing of new facts or legal authority that could not have been brought to [the Court’s]
22   attention earlier with reasonable diligence.” LRCiv 7.2(g)(1). Defendants argue that the
23   Court manifestly erred in holding that Rogers v. Grimaldi, 875 F.2d 994, 999 (2d Cir.
24   1989), does not apply to Dr. Breus’s The Power of When book. Doc. 101 at 2-8; see
25   Doc. 94 at 19-22.
26         After again reviewing relevant case law, the Court agrees. The Court will enter an
27   amended order granting summary judgment on Plaintiffs’ trademark infringement and
28   unfair competition claims under Rogers. Given this ruling, Defendants’ argument that the
 1   Court misapprehended the issue of priority as to Plaintiffs’ “Power of When” mark is moot.
 2   See Doc. 101 at 8-9. The Court will deny the motion for reconsideration in this respect.
 3         IT IS ORDERED that Defendants’ motion for reconsideration (Doc. 101) is
 4   granted in part and denied in part as set forth above. The Court will issue a separate
 5   order amending its initial summary judgment order (Doc. 94).
 6         Dated this 2nd day of December, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
